UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2011 Commission File Number 0-28584 CHECK POINT SOFTWARE TECHNOLOGIES LTD. (Translation of registrant's name into English) 5 Ha’solelim Street, Tel Aviv, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form, is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- INVESTOR CONTACT: MEDIA CONTACT: Kip E. Meintzer Stephanie Look Check Point Software Technologies Check Point Software Technologies +1.650.628.2040 +1.650.628.2171 ir@checkpoint.com press@checkpoint.com CHECK POINT SOFTWARE TECHNOLOGIES REPORTS RECORD 2 FINANCIAL RESULTS · Total Revenue: $300.6 million, representing a 15 percent increase year over year · Non-GAAP Operating Income: $171.0 million, representing 57 percent of revenues · Non-GAAP EPS: $0.68, representing a 17 percent increase year over year REDWOOD CITY, CA – July 18, 2011 — Check Point® Software Technologies Ltd. (NASDAQ: CHKP), the worldwide leader in securing the Internet, today announced its financial results for the second quarter ending June 30, 2011. “The first half of 2011 produced great results. We continued to outperform our projections in the second quarter.These good results are driven by increased sales of enterprise gateways with more software blades attached.In particular, our IPS and Application Control software blades have shown significant growth in the second quarter,” said Gil Shwed, founder, chairman, and chief executive officer of Check Point Software Technologies. Financial Highlights: · Total Revenue: $300.6 million, an increase of 15 percent, compared to $261.1 million in the second quarter of 2010. · GAAP Operating Income: $150.0 million, an increase of 23 percent, compared to $122.1 million in the second quarter of 2010. GAAP operating margin was 50 percent, compared to 47 percent in the second quarter of 2010. · Non-GAAP Operating Income: $171.0 million, an increase of 18 percent, compared to $144.7 million in the second quarter of 2010. Non-GAAP operating margin was 57 percent, compared to 55 percent in the second quarter of 2010. · GAAP Net Income and Earnings per Diluted Share: GAAP net income was $128.0 million, an increase of 24 percent, compared to $102.9 million in the second quarter of 2010. GAAP earnings per diluted share were $0.60, an increase of 25 percent, compared to $0.48 in the second quarter of 2010. · Non-GAAP Net Income and Earnings per Diluted Share: Non-GAAP net income was $145.5 million, an increase of 19 percent, compared to $122.4 million in the second quarter of 2010. Non-GAAP earnings per diluted share were $0.68, an increase of 17 percent, compared to $0.58 in the second quarter of 2010. · Deferred Revenues: As of June 30, 2011, the company had deferred revenues of $457.0 million, an increase of 10 percent, compared to $414.8 million as of June 30, 2010. · Cash Flow: Cash flow from operations was $175.5 million, an increase of 18 percent, compared to $148.9 million in the second quarter of 2010. · Share Repurchase Program: During the second quarter of 2011, the company repurchased 1.38 million shares at a total cost of $75 million. · Cash Balances, Marketable Securities and Short Term Deposits: $2,689.8 million as of June 30, 2011, an increase of $548.9 million, compared to $2,140.9 million as of June 30, 2010. For information regarding the Non-GAAP financial measures discussed in this release, please see “Use of Non-GAAP Financial Information” and “Reconciliation of GAAP to Non-GAAP Financial Information.” softwarebladesTM ©2011 Check Point Software Technologies Ltd. All rights reserved. Classification: [Unrestricted] — For everyoneP. 2 Business Highlights: Check Point has continued to deliver advanced and award-winning solutions that have earned the trust of customers from around the world. The success of this quarter continues to validate the company’s product innovation and continued growth as a pure-play security company.In addition, significant recent developments in Check Point’s business include the introduction of new products and the promotion of an officer: · ZoneAlarm SocialGuard – Enables parents to protect their children against social threats on Facebook, such as online predators, cyberbullies, hacked accounts and malicious links. The product has received “Five Stars” from CNET and a “Highly Recommended” rating from PC Magazine. · ZoneAlarm 2012 Suite – Features new cloud-enabled security with parental controls and advanced antivirus capabilities that utilize ZoneAlarm DefenseNet™, a cloud-based service that detects over 50,000 new applications and threats daily, to silently stop existing and emerging attacks. · Promotion of Amnon Bar-Lev, Head of Global Field Operations to President – Check Point announced today that Amnon Bar-Lev has been promoted to President of Check Point Software Technologies, effective immediately. Amnon joined Check Point in 2005 and has led the company’s field organization since 2006. During that period, Check Point’s revenues have more than doubled to approximately $1.2B over the past four quarters. Amnon will continue to head the company’s customer facing functions including sales, marketing, business development and technical services.He will continue to report to Gil Shwed, founder, chairman and CEO. Recent Industry Accolades From Across the Globe: · NSS Labs Group Firewall Test – Check Point was the only vendor to pass the NSS Labs independent Firewall Group Test, achieving 100 percent in security effectiveness and earning the only “Recommend” rating in the initial comparative review. · Frost & Sullivan Asia Pacific – Check Point was recognized by the industry analyst firm as the 2011 Network Security Vendor of the Year. · Association of Support Professionals – Check Point was a winner of the “Top Ten Best Web Support Sites of 2011” for a third year. · SC Magazine UK, Best Secure Virtualization Solution – Check Point Security Gateway VE. · Computerworld Czech Republic, IT Product of 2011 – Check Point Application Control Software Blade. · Computerworld Hong Kong Awards – Named best UTM, Firewall/VPN and Intrusion Prevention solutions. · Electronic Times, 2011 Hit Products in Korea – Check Point Application Control Software Blade. · Computerworld Singapore, Customer Care Awards – Check Point Firewall/VPN. In addition, Check Point’s founder, chairman and CEO, Gil Shwed, along with Tal Payne, CFO, and the company’s board of directors, rang the NASDAQ opening bell on June 28, 2011, commemorating the company’s fifteenth anniversary since its initial public offering in 1996. Shwed concluded, “Our security focus is continuing to pay off. I’m pleased to see that customers are adopting more software blades to enhance their threat protection and raise the level of security in their organization.We will continue to deliver on our 3D security vision combining policy, people and enforcement to provide the best protection for our customers.” softwarebladesTM ©2011 Check Point Software Technologies Ltd. All rights reserved. Classification: [Unrestricted] — For everyoneP.3 Third Quarter Investor Conference Participation Schedule: · Pacific Crest Internet,Media and Telecommunications Conference August 8,2011 – Vail, CO · Citi Global Technology, Media and Telecommunications Conference September 8, 2011 – NY, NY · Deutsche Bank Technology, Media and Telecommunications Conference September 14, 2011 – Las Vegas, NV Members of Check Point's management team will present at these conferences and discuss the latest company strategies and initiatives. Check Point’s conference presentations are expected to be available via webcast on the company's web site. To view these presentations and access the most updated information please visit the company's web site at www.checkpoint.com/ir. The schedule is subject to change. Conference Call and Webcast Information Check Point will host a conference call with the investment community on July 18, 2011 at 8:30 AM ET/5:30 AM PT.To listen to the live webcast, please visit Check Point’s website at: www.checkpoint.com/ir. A replay of the conference call will be available through July 25, 2011 at the company's website www.checkpoint.com/ir or by telephone at +1.201.612.7415, replay ID number 375092, account # 215. About Check Point Software Technologies Ltd. Check Point Software Technologies Ltd. (www.checkpoint.com), the worldwide leader in securing the Internet, is the only vendor to deliverTotal Security for networks, data and endpoints, unified under a single managementframework. Check Point provides customers with uncompromised protection against all types of threats, reduces security complexity and lowers total cost of ownership. Check Point first pioneered the industry with FireWall-1 and its patented stateful inspection technology. Today, Check Point continues to innovate with the development of the Software Blade Architecture™. The dynamic Software Blade Architecture delivers secure, flexible and simple solutions that can be fully customized to meet the exact security needs of any organization or environment. Check Point customers include tens of thousands of businesses and organizations of all sizes including all Fortune 100 companies.Check Point's award-winning ZoneAlarm solutions protect millions of consumers from hackers, spyware and identity theft. ©2011 Check Point Software Technologies Ltd. All rights reserved Use of Non-GAAP Financial Information In addition to reporting financial results in accordance with generally accepted accounting principles, or GAAP, Check Point uses non-GAAP measures of net income, operating income, operating margin and earnings per share, which are adjustments from results based on GAAP to exclude non-cash equity-based compensation charges, amortization of acquired intangible assets, restructuring and other acquisitions related costs, gain on sale of marketable securities previously impaired, and the related tax affects. Check Point’s management believes the non-GAAP financial information provided in this release is useful to investors’ understanding and assessment of Check Point’s ongoing core operations and prospects for the future. Historically, Check Point has also publicly presented these supplemental non-GAAP financial measures in order to assist the investment community to see the Company “through the eyes of management,” and thereby enhance understanding of its operating performance. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for results prepared in accordance with GAAP. A reconciliation of the non-GAAP financial measures discussed in this press release to the most directly comparable GAAP financial measures is included with the financial statements contained in this press release. Management uses both GAAP and non-GAAP information in evaluating and operating business internally and as such has determined that it is important to provide this information to investors. softwarebladesTM ©2011 Check Point Software Technologies Ltd. All rights reserved. Classification: [Unrestricted] — For everyoneP.4 CHECK POINT SOFTWARE TECHNOLOGIES LTD. CONDENSED CONSOLIDATED STATEMENT OF INCOME (In thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenues: Products and licenses $ Software updates, maintenance and subscription Total revenues Operating expenses: Cost of products and licenses Cost of Software updates, maintenance and subscription Amortization of technology Total cost of revenues Research and development Selling and marketing General and administrative Restructuring and other acquisitions related costs - - Total operating expenses Operating income Financial income, net Income before taxes on income Taxes on income Net income $ Earnings per share (basic) $ Number of shares used in computing earnings per share (basic) 207,129 207,914 207,650 208,449 Earnings per share (diluted) $ Number of shares used in computing earnings per share (diluted) 212,166 215,240 210,639 softwarebladesTM ©2011 Check Point Software Technologies Ltd. All rights reserved. Classification: [Unrestricted] — For everyoneP.5 CHECK POINT SOFTWARE TECHNOLOGIES LTD. RECONCILIATION OF GAAP TO NON GAAP FINANCIAL INFORMATION (In thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, (unaudited) (unaudited) (unaudited) (unaudited) GAAP operating income $ Stock-based compensation (1) Amortization of intangible assets (2) Restructuring and other acquisitions related costs(3) - - Non-GAAP operating income $ GAAP net income $ Stock-based compensation (1) Amortization of intangible assets (2) Restructuring and other acquisitions related costs (3) - - Gain on Sale of marketable securities previously impaired(4) ) - ) - Taxes on the above items (5) Non-GAAP net income $ GAAP Earnings per share (diluted) $ Stock-based compensation (1) Amortization of intangible assets (2) Restructuring and other acquisitions related costs (3) - - Gain on Sale of marketable securities previously impaired(4) ) - ) - Taxes on the above items (4) Non-GAAP Earnings per share (diluted) $ Number of shares used in computing Non-GAAP earnings per share (diluted) (1) Stock-based compensation: Cost of products and licenses $
